 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDSouthwestern Bell Telephone Company and Commu-nications Workers of America, Local 12222,AFL-CIO. Cases 23-CA-7024, 23-CA-7072,and 23-CA-7157August 27, 1980DECISION AND ORDEROn August 21, 1979, Administrative Law JudgeMarion C. Ladwig issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief, and the GeneralCounsel, joined by the Charging Party, filed limit-ed exceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.The Administrative Law Judge found, inter alia,that the Respondent: (1) violated Section 8(a)(l) ofthe Act by requiring employee Gottschalk's unionsteward to remain silent during an investigatory in-terview concerning Gottschalk, thereby deprivinghim of his union representative's counsel and assist-ance during the interview; (2) did not violate Sec-tion 8(a)(l) by allegedly depriving employeeBrooks of union representation at an interview atwhich she was informed of her discharge; and (3)did not violate Section 8(a)(5) by refusing to fur-nish the Union with copies of certain documentsfrom employee Martin's personnel file withoutMartin's written request. The Respondent has ex-cepted, inter alia, to the Administrative LawJudge's finding that it is not permitted to require aunion representative to remain silent during an in-vestigatory interview of an employee. The GeneralCounsel has excepted to the Administrative LawJudge's finding that Brooks was not denied unionrepresentation at the interview at which she wasinformed of her discharge, as well as to the findingthat the Respondent was not required to furnishthe Union with certain documents from Martin'spersonnel file. In addition, the General Counsel hasexcepted to the Administrative Law Judge's failureto order the Respondent to offer Gottschalk rein-statement and backpay as a result of the unlawfuldenial of union representation found by the Admin-istrative Law Judge. We find no merit in the Re-spondent's exception nor in the General Counsel'sexception regarding the denial of representation toBrooks, for the reasons discussed below. However,we do find merit in the General Counsel's excep-tion to the Administrative Law Judge's failure tofind a violation of Section 8(a)(5) for the refusal tofurnish the Union with the requested informationfrom Martin's personnel file, and to the failure to251 NLRB No. 61order the reinstatement and backpay of Gottschalk,for the reasons discussed below.As more fully set forth in the AdministrativeLaw Judge's Decision, the facts concerning Gotts-chalk indicate that the Respondent arranged for ameeting with Gottschalk in order to question himabout certain property which had been stolen fromthe Respondent. The meeting was attended byGottschalk, Hataway (first line supervisor), Garner(third line supervisor), and Hubbard (security su-pervisor). When Hubbard displayed the stolenproperty (which had been recovered from a pawnshop) and began asking Gottschalk about his in-volvement in the alleged theft, Gottschalk request-ed union representation. Union Steward McQuillerwas called in and informed of the allegationsagainst Gottschalk. Hubbard then informedMcQuiller that he did not want him to say any-thing, and that he wanted Gottschalk to answer inhis own words.' Hubbard then questioned Gotts-chalk further, informing him that if he did not con-fess to stealing the property he would be arrestedby a policeman who was already on his way to theRespondent's offices.2Gottschalk became veryupset and began to cry, and shortly thereafter heconfessed to the theft of the Company's propertyas well as to several other thefts of company prop-erty. After a written confession was signed, Hub-bard asked McQuiller if had anything to say.Thereafter, Garner suspended Gottschalk, pendingtermination.The Administrative Law Judge found that by re-quiring the union steward to remain silent through-out Gottschalk's interview the Respondent had re-duced Gottschalk's right under the SupremeCourt's decision in N.L.R.B. v. J. Weingarten, Inc.3to the mere presence of a union representativerather than the assistance of that representativeduring the interview. The Administrative LawJudge relied upon repeated references in the Wein-garten decision to the statutory right of employeesto seek the assistance of their statutory representa-tive at investigatory interviews which the employ-ee reasonably fears may result in his discipline. TheAdministrative Law Judge specifically noted theSupreme Court's extensive elaboration on the roleto be played by a statutory representative during ai ubbard cstified Ihat he intended his staternerlt t McQuiller omean that McQuiller could lnot ask any questions until the intlcrr iev with(iottschalk Aas oecr. but that McQuiller ".a, free to seek clarificalionsduring the illtcrvle.. Hubbard also lestified that flloVl.ing his tatementIo McQuiller iht latler said lothilig during and after the interievAlthough a policenaln as it) I act onl his as I t he Respi dent'soffices v hil the tlllntcer.l. v ss Il progress. the Respondcllt had decidedprior to the ilterl IC 101 to file crinailal charges againt (ilottschalki 420) LI S 251 (1q751 SOUTHWESTERN BELL TEL.-HEIPONE COMPANY61 Weingarten interview.4Nevertheless, the Respond-ent asserts herein, as it did before the Administra-tive Law Judge, that the Supreme Court intendedto permit employers to demand the silence of astatutory representative during an investigatory in-terview when the Court stated that "[t]he employ-er ...is free to insist that he is only interested, atthat time, in hearing the employee's own accountof the matter under investigation."5However, theAdministrative Law Judge noted that immediatelypreceding that statement the Supreme Court statedthat:The employer has no duty to bargain with theunion representative at an investigatory inter-view. "The representative is present to assistthe employee, and may attempt to clarify thefacts or suggest other employees who mayhave knowledge of them...."Thus, viewing the decision as a whole, the Admin-istrative Law Judge rejected the Respondent's con-tention that an employer could demand the silenceof the statutory representative throughout a Wein-garten interview.In agreeing with the Administrative Law Judge'sfindings and conclusions on this issue, it is ourview that the Supreme Court, in the course of itsWeingarten decision, intended to strike a carefulbalance between the right of an employer to inves-tigate the conduct of its employees at a personal in-terview, and the role to be played by a statutoryrepresentative who is present at such an interview.It is clear from the Supreme Court's decision thatthe role of the statutory representative at an inves-tigatory interview is to provide "assistance" and"counsel" to the employee being interrogated.However, the Supreme Court made it equally clearthat the presence of the statutory representative"need not transform the interview into an adver-sary contest,"6or indeed, any type of collective-bargaining confrontation. Clearly, then, an employ-er's right to regulate the role of the statutory repre-sentative at an investigatory interview is limited toa reasonable prevention of such a collective-bar-gaining or adversary confrontation with the statu-tory representative.In the instant case, the Respondent, by demand-ing the silence of Gottschalk's union steward untilafter Gottschalk had confessed to the charges, didnot engage in a reasonable prevention of a collec-tive-bargaining or adversary confrontation with thestatutory representative. Rather, the Respondent at-tempted from the very outset of the interview tostifle any participation by the union steward during4 Id at 262-263. 265Id. at 260Id. at 263the interview. At the time that Hubbard demandedMcQuiller's silence, there was no indication thatMcQuiller had sought or would seek to turn the in-terview into a collective-bargaining or adversaryconfrontation.We note, further, that the interview itself, aswell as its outcome, demonstrates the critical needfor the rights granted to employees under Weingar-ten. For as the Supreme Court stated in Weingar-ten, often "an investigative interview is conductedby security specialists; the employee does not con-front a supervisor who is known or familiar to him,but a stranger trained in interrogation techniques."7Similarly, Gottschalk was confronted at the inter-view by Hubbard, a security supervisor and formerFBI agent who was trained in interrogation tech-niques and who used those techniques to procure atotal written confession from Gottschalk. Obvious-ly, the mere silent presence of Gottschalk's unionsteward at the interview was insufficient to alterthe imbalance which the Supreme Court sought toalleviate in its Weingarten opinion.Accordingly, we agree with the AdministrativeLaw Judge that the Respondent, by requiringGottschalk's union representative to remain silent,denied Gottschalk union representation at an inves-tigatory interview which Gottschalk reasonablyfeared might result in his discipline, in violation ofSection 8(a)(1) of the Act.With regard to Brooks, the facts reveal that onthe morning of March 9 the Respondent's managerof operator services, Ruth Reese, was instructed todischarge Brooks because of excessive absences.When Brooks reported to Reese's office that morn-ing in order to present Reese with a doctor'sexcuse for her latest absence, Reese told her thatshe (Reese) wanted to meet with her. Brooks re-quested that they wait for the arrival of her unionsteward, Brown. Upon Brown's arrival, Reese in-formed Brooks that the decision had been made todischarge her, and provided Brooks with precisereasons for the discharge. When Brown sought tointervene in the discussion, Reese told Brown thatshe could say nothing until after Brooks left themeeting. At that point, Brooks accepted the dis-charge and left the meeting.The Administrative Law Judge, relying onAmoco Oil Company,8Texaco, Inc.,9 and K-MartCorporation,'ofound no unlawful denial of unionrepresentation because the Respondent merely in-formed Brooks of the discipline "that had been de-cided upon prior to the session, and thus did not7 Id. at 265, fn. 10.a 238 NLRB 551 (1978).242 NLRB 291 (1979).to 242 NLRB 855 (1979) 614I)FCISIONS OF NATIONA I LAB()R RELATIONS BOARDIengage in any other type of interchange whichcould be characterized as an interview." Howev-er, subsequent to the Administrative Law Judge'sDecision, the Board issued its Decision in BatonRouge Water Works Company. 2 A majority of theBoard there held that, under the Supreme Court'sdecision in Weingarten, an employee has no Section7 right to union representation at a meeting withhis employer held solely for the purpose of inform-ing the employee of, and acting upon, a previouslymade disciplinary decision. 1 3In the instant case, the record is clear that theRespondent had reached a final decision to dis-charge Brooks prior to the March 9 meeting atwhich she was informed of her discharge. Therecord is also clear that the Respondent hadreached that decision based upon facts and evi-dence which it had obtained prior to the March 9meeting, and it is undisputed that the sole purposeof the meeting was to inform Brooks of her dis-charge. Accordingly, we find that the Respondentdid not violate Section 8(a)(1) of the Act as a resultof the March 9 discharge meeting. 4With regard to the information requested by theUnion from employee Martin's personnel file, thefacts reveal that on March 22 Staff Supervisor PatBurke informed Martin, a mail driver, in the pres-ence of Martin's union steward, LaBorde, thatMartin was suspended for lying on his employmentapplication. Apparently, Martin had indicated onhis employment application that he had three orfour moving traffic violations, whereas his driving" Amoco Oil Company, supra.'Z 246 NLRB No. 161 (1979), Chairman Fanning and Member Plenclidissenting separately.'' The Board majority reasoned that:[Als long as the employer has reached a final, binding decision toimpose certain discipline on the employee prior to the interview,based on facts and evidence obtained prior to the interview, no Sec-tion 7 right to union representation exists under Weingarten when theemployer meets with the employee simply to inform him of. orimpose. that previously determined discipline. [246 NLRB No. 161]The Board majority also emphasized that "the fact that the employer andemployee thereafter engage in a conversation at the employee's behest orinstigation concerning the reasons for the previously determinled disci-pline will not, alone, convert the meeting to an interview at which theWeingarten protections apply." (Id.)14 Chairman Fanning and Member Penello, each of whlom dissented inBaton Rouge Water Works, would find that the Respondent violated Sec8(a}(1) by requiring Brooks' union steward to remain silent at Brook's dis-charge interview. Thus, they disagree with the Administrative LawJudge's application of Amoco Oil. Texaco, and K-Mart. The facts, asFound by the Administrative Law Judge, reveal that during the meeting,Reese discussed with Brooks the doctor's excuse, previous absences anddisciplinary action, the reasons Brooks had given for those absences, andBrooks' attendance record as compared to those of other employees.Reese herself testified that there was "some interchange" between herand Brooks about the latter's record. Since the discharge meeting rose tothat level of an interview requiring the Weingarren protections, ChairmanFanning and Member Penello would find that the Respondent, by requir-ing Union Steward Brown to remain silent until after the interview withBrooks was over, unlawfully denied Brooks union representation at theinterview.record received from the State indicated eightspeeding convictions and two negligent collisions.Martin was told that he would be discharged atnoon the next day unless he resigned before thattime. LaBorde then requested copies of Martin'semployment application and driving record, andBurke indicated that he saw "no problem" withthat request, but he would have to check with hissupervisor first. Martin turned in his key and IDcard, and left the premises. At 7:30 the next morn-ing, Burke informed LaBorde that he could notprovide LaBorde with copies of the documentswithout written authorization from Martin. La-Borde was unable to contact Martin, and Martinresigned later that morning.The Administrative Law Judge, inadvertentlyfinding that the events above occurred on May 22rather than on March 22, concluded that pursuantto a settlement agreement between the Respondent,the Union, and the Board, which was enforced bythe United States Court of Appeals on May 16, theRespondent was under no obligation to supply theUnion with copies of the requested documentswithout Martin's written authorization. Since theAdministrative Law Judge erroneously relied uponthe settlement agreement to resolve this allegation,we must determine whether the Respondent violat-ed the Act based upon our own review of thefacts.It is undisputed that the Respondent refused toprovide copies of the documents as requested bythe Union, and that the information contained inthe documents was relevant and necessary for theperformance of the Union's statutory function inrepresenting Martin. For example, had the Unionbeen able to review the documents, it might havebeen able to advise Martin as to whether he shouldresign from the Respondent, or allow himself to bedischarged and pursue his remedy through thegrievance arbitration system.In addition, the sole reason relied upon by theAdministrative Law Judge for finding no violationwas the Respondent's defense that Martin had notauthorized in writing the release of the informationfrom his personnel file. We note, however, that thisdefense has been repeatedly rejected by theBoard.'5Accordingly, we find that the Respond-ent, by refusing to furnish the Union with copies ofdesignated documents from Martin's personnel file,violated Section 8(a)(5) and (1) of the Act.'6l' Cf. The Electric .4uto-rit Comnpany, 89 NLRB 1192. 1198 99 (1950)N, L R.B. v. Acme Indurrial Co. 385 U S. 432. 435 (1967). S()O'rHWFSTFRN HEI.I. TII.FI'H()NE C()MPANYhl5THE REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall recom-mend that it cease and desist therefrom and takecertain affirmative action set forth below designedto effectuate the policies of the Act.We have found, in agreement with the Adminis-trative Law Judge, that the Respondent violatedSection 8(a)(l) of the Act by depriving CharlesGottschalk of union representation at an investiga-tory interview which Gottschalk reasonably be-lieved might result in his discipline. Since the Re-spondent's unlawful interview with Gottschalk re-sulted in a confession and Gottschalk's immediatesuspension and termination, we deem it appropri-ate, in order to rectify the harm caused by the un-lawful interview, to grant the remedy of reinstate-ment and backpay.'7We shall order the Respond-ent to offer Gottschalk immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position, with-out prejudice to his seniority or any other rights orprivileges previously enjoyed. We shall also orderthe Respondent to make Gottschalk whole for anyloss of earnings he may have suffered by reason ofthe Respondent's discrimination against him, bypaying to him a sum of money equal to the amounthe normally would have earned as wages from De-cember 13, 1977, to the date of the Respondent'svalid offer of reinstatement, less net earningsduring said period. The amount of backpay due17 Illinois Bell Telephone Co.. 251 NLRB No. 128 (1980) We note thatin the instant case, as in Illinois Bell, the General Counsel has shown thatan unlawful investigatory interview occurred and that the employee wasdischarged for conduct which was the subject of the interview Howe,-er, unlike Illinois Bell. the Respondent did not come forward with evi-dence as to the basis for its decision to discharge Gottschalk. NIeverthe-less, we deem it unnecessary to reopen and remand this case to the Ad-ministrative Law Judge for a hearing that would provide the Respondentwith an opportunity to show that its decision to discharge Gottschalkwas not based on information which it obtained at the interview In thisregard, we note Security Supervisor Hubbard's testimony that "the pur-pose of obtaining the written statement from Mr. Gottschalk was so thatthere wouldn't be any question as to what was true and what was nottrue." and that his "intent and purpose .prior to going into the meet-ing wasl to obtain a written confession from Mr. Gottschalk " Hubbardfurther testified that the only evidence the Respondent had prior to theinterview implicating Gottschalk in the theft of company property wasthe name, address, and physical description of the man who pawned thecompany property, which information was obtained b the pawn shopoperator directly from the driser's license presented by the man pawningthe property Hubbard admitted that "anybody could have gone up therewith Mr Gottschalk's driver's license and pawned the equipment .Finally, we note that Gottschalk was suspended immediately after hesigned the written confession and prior to the end of the interviewUnder these circumstances, we deem it highly improbable that the Re-spondent did not rely on Gottschalk's written confession in its decision tosuspend and terminate him.Member Jenkins joins in this result, for the reasons expressed in hisconcurrence in llinois Bell: that the reason for Gottschalk's dischargewas related to the subject matter of the interview.Member Penello, who did not participate in Illinois Bell. relies on thatdecision only insofar as it discusses the issue of the appropriate remedyfor a Weingarten violationshall be computed in the manner prescribed in F.W. Woolworth Company, 90 NLRB 289 (1950), withinterest as prescribed in Florida Steel Corporation,231 NLRB 651 (1977).18Furthermore, as part ofthe make-whole remedy, we shall order that Gotts-chalk's written confession obtained at the inter-view, as well as any references to any disciplinaryaction arising out of the interview, be expungedfrom the Respondent's files and records. '9We have also found, contrary to the Administra-tive Law Judge, that the Respondent violated Sec-tion 8(a)(5) and (1) of the Act by refusing to fur-nish the Union with copies of certain documentsfrom Mickey Martin's personnel file. Therefore, weshall order the Respondent to furnish the requestedcopies of Martin's employment application anddriving record from the Texas Department ofPublic Safety. In addition, in order to restoreMartin and the Union to the status quo ante, weshall order the Respondent to waive any grievanceprocedure time limitations so that the Union mayhave the opportunity to file a grievance over Mar-tin's termination.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Southwestern Bell Telephone Company, Houston,Texas, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Depriving any employee of his right to unionrepresentation at an investigatory interview whichthe employee reasonably believes might result indisciplinary action, by requiring the union repre-sentative to remain silent throughout the interview.(b) Refusing to furnish Communications Workersof America, Local 12222, AFL-CIO, upon request,all information which is relevant and necessary tothe proper performance of the Union's statutoryduties of collective bargaining and grievance proc-essing.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.]a See, generally. is Plumbing d Heating Co.. 138 NLRB 716 (1962)Member Jenkins would compute the interest due n backpay in accord-ance with iMedical Corporation, 250 NLRB No 11 1980)19 Nesvertheless, if Gottschalk does accept reinstatement, the Respond-ent is not foreclosed from disciplining him fr theft of company propertiso long as such action is not taken on the basis of an5information oh-tained at the December 13 interview As noted in Illinois Bell lelephoneCo., "this procedure remedies the unfair labor practice. while preservingRespondent's right to discipline and discharge its employ)ees. so long asits actions do noI contralvene the Act " 616DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Take the following affirmative action:(a) Offer Charles Gottschalk immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or any otherrights or privileges previously enjoyed.(b) Make whole Charles Gottschalk for any lossof earnings he may have suffered by reason of theRespondent's discrimination against him, as setforth in the section of this Decision entitled "TheRemedy."(c) Expunge from its records and files Gotts-chalk's written confession obtained at the unlawfulinvestigatory interview of December 13, 1977, aswell as any references to any disciplinary actiontaken against Gottschalk as a result of the Decem-ber 13 interview.(d) Furnish the Union, upon request, with copiesof Mickey Martin's employment application and hisdriving record from the Texas Department ofPublic Safety, and waive any grievance proceduretime limitation so that the Union may have the op-portunity to file a grievance over Martin's termina-tion.(e) Furnish the Union, upon request, with the1977 daily time reports of special services crew7299, and the 1977 "Daily Serial List" reports,monthly "Load Forecast" reports, and monthlysummaries for all teletype crews (Form S-902).(f) Post at its facilities in Houston, Texas, copiesof the attached notice marked "Appendix."20Copies of said notice, on forms provided by theRegional Director for Region 23, after being dulysigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuousplaces, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(g) Notify the Regional Director for Region 23,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.20 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Psoted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAIl LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT deprive any employee of hisright to union representation at an investiga-tory interview which the employee reasonablybelieves may result in disciplinary action, byrequiring the union representative to remainsilent throughout the interview.WE WILL NOT refuse to furnish Communica-tions Workers of America, Local 12222, AFL-CIO, upon request, all information which isrelevant and necessary to the proper perform-ance of the Union's statutory duties of collec-tive bargaining and grievance processing.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL offer Charles Gottschalk immedi-ate and full reinstatement to his former job or,if that job no longer exists, to a substantiallyequivalent position, without prejudice to hisseniority or any other rights or privileges pre-viously enjoyed; and we will make him wholefor any loss of earnings he may have sufferedby reason of our discrimination against him,plus interest.WE WILL expunge from our records andfiles Charles Gottschalk's written confessionobtained at the unlawful investigatory inter-view of December 13, 1977, as well as any ref-erences to any disciplinary action taken againstCharles Gottschalk as a result of the Decem-ber 13 interview.WE WILL furnish the Union, upon request,with copies of Mickey Martin's employmentapplication and driving record from the TexasDepartment of Public Safety, and WE WILLwaive any grievance procedure time limita-tions so that the Union may have the opportu-nity to file a grievance over Mickey Martin'stermination.WE WILL furnish the Union, upon request,the 1977 daily time reports of Special ServicesCrew 7299 and the 1977 "Daily Serial List"reports, monthly "Load Forecast" reports, andmonthly summaries for all teletype crews(Form S-902).SOUTHWESTERN BELL TELEPHONECOMPANY SOUTHWESTERN BELL TELEPHONE COMPANY617DECISIONSTArFt NIl N O Till. CASEIMARION C. LADWIG, Administrative Law Judge:These consolidated cases were heard at Houston, Texas,on December 7-8, 1978.1 The charges were filed onApril 17, May 17, and July 17, and the complaints andconsolidation orders were issued on July 13 and Septem-ber 1.Following earlier proceedings involving the Compa-ny's interference with employees' right under L.R.B.v. J. Weingarten Inc., 420 U.S. 251 (1975), to have unionrepresentation at investigatory interviews, and involvingthe Company's failure to furnish certain documents tothe Union, the Company began placing restrictions onthe participation of the union steward in disciplinarymeetings with employees, and refused to furnish othercompany records requested by the Union. The primaryissues are whether the Company unlawfully (a) deniedemployees union representation, counseling, and assist-ance by requiring the union steward to remain silentduring the course of disciplinary interviews in violationof Section 8(a)(1) of the National Labor Relations Act,and (b) refused to furnish the Union with certain request-ed information in violation of Section 8(a)(5) and (1) ofthe Act.Upon the entire record,2including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the General Counsel, the Com-pany, and the Union, I make the following:FINDINGS OF FACTI. JURISDICTIONThe Company, a Missouri corporation, is a communi-cations common carrier providing telephone and othercommunications services in Texas, Arkansas, Oklahoma,Kansas, and Missouri, where it annually receives rev-enues in excess of $100,000. The Company admits, and Ifind, that it is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, and thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act.II1. THE ALL.EGED UNFAIR LABOR PRACTICESA. Alleged Denials of "Weingarten" RightI. Prior interferenceIn Southwestern Bell Telephone Company, 227 NLRB1223 (1977), the Board held that the Company interferedwith employees' Weingarten right to have union repre-sentation during interviews with potential disciplinaryconsequences in violation of Section 8(a)(1) of the Actby telling "employees, on three different occasions, in re-sponse to their inquiries regarding the propriety of ob-taining union representation and an outright request forl All dates are in 1978 unles, otherv, re indicatedI grant the Company, unopposed January 2. 1979. motion and suhti-tule (as Resp Exhh A and B) the Board order and conenr judgmentlin Cases 23-CA-6314 and 23 CA- 475 for the order and consent Ildg-mern (Resp Exhs I and 2) in Case 23-CA-476representation, that the result of granting those requestswould be that higher management would have to becalled in on the investigation and that the probable con-sequences would be worse for the employees." TheBoard ruled that the "threat that the exercise of the rightto representation would lead to more severe discipline orthat the employee's fate would be in more capricious andhostile hands is no less interference and restraint than anoutright denial of his right."2. Instructions for union steward to remain silenta. Charles Gottschalk. Case 23-CA- 7024On December 13, 1977 (following the Board's findingof interference in the above-cited case), the Companygranted employee Charles Gottschalk's request for unionrepresentation during an investigatory interview, but in-structed the union steward not to say anything duringthe interview.District Staff Supervisor-Security Billy Hubbard and acity detective, Fincher, had recovered a pair of theCompany's climbing hooks and a safety belt from apawnshop whose owner stated that employee Gottschalkwas the person who pawned the company property.Before learning that District Manager-I/R-Special Serv-ices Robert Garner had made the decision not to filecriminal charges against Gottschalk, Hubbard arrangedfor Detective Fincher to attend a meeting in which Hub-bard would question Gottschalk about the stolen proper-t y.PBX Repair Foreman Tom Hataway called Gotts-chalk to the meeting, which was attended by DistrictManager Garner (Gottschalk's third line supervisor),Hataway (his first line supervisor), and Hubbard (former-ly employed by the F.B.I.). Hubbard displayed the stolenproperty and began asking Gottschalk about his involve-ment. Gottschalk then requested union representation,and Hataway called in Union Steward Mark McQuiller,whom Hubbard informed of the allegations againstGottschalk. At that point, as Hataway credibly testified,Hubbard looked directly at Mark and said, "I'm going toask Charles some questions. I don't want you to say any-thing. I want him to answer in his own words." [Empha-sis supplied.] As recalled by McQuiller, "At that time, hetold me not to say anything or answer any questions thathe would pose direct." (Hubbard, who impressed me asbeing less candid about the matter, did not admit tellingMcQuiller to remain silent.)After instructing Union Steward McQuiller not to sayanything, Security Supervisor Hubbard (as McQuiller,now a supervisor, credibly testified) proceeded to ques-tion Gottschalk about the theft and "informed Gotts-chalk that a police officer was on his way to the meetingand that if he didn't confess to these charges, that hewould be taken downtown." (Hubbard did not reveal thedecision-which he admitted that District ManagerGarner had made before the meeting-not to file crimi-nal charges.) Gottschalk became quite upset and beganto cry. He had discussed the matter with McQuillerbefore the meeting and McQuiller had suggested that henot say anything at all. However, that was before Hub- 618I)I:.CISIONS OF NATIONAL LABOR RELATIONS BOARDbard's threat that he would be taken downtown to thepolice station if he did not confess. Being forced to makea decision on his own, without further advice from theunion steward, whom Hubbard had instructed to remainsilent, Gottschalk finally stated, "I may be going againstmy union representative's advice; but, yes, I did do thosethings," saying that he needed the money for medicinefor his kids. Gottschalk then admitted also taking anotherset of climbing hooks and safety belt and a third safetybelt. Hubbard had begun preparing a written confessionfor Gottschalk to sign by the time the detective arrived.Hubbard then advised the detective that no criminalcharges would be filed. It was not until after the confes-sion was signed and witnessed that Hubbard asked ifUnion Steward McQuiller had anything to say.McQuiller did not at that time and Hubbard and the de-tective left the meeting. District Manager Garner there-upon suspended Gottschalk pending termination.b. Andrea Brook.s; Case 23-CA-7072On March 9, the Company again required a union ste-ward to remain silent during a disciplinary meeting.However, this meeting, in which the Company an-nounced its earlier decision to discharge the employeefor poor attendance, was initiated by the employee her-self in an effort to explain the latest absence and to avoidbeing discharged. After the Company announced its finaldecision to discharge the employee and refused to con-sider her explanation she was permitted to leave themeeting.Manager of Operator Services Ruth Reese was in-structed by her superior that morning to discharge oper-ator Andrea Brooks who had been absent again the daybefore. Before reporting to work that afternoon Brooksasked to see Reese. When Reese called her to the officea few minutes later, Reese told her that Reese alsowanted to see her and that Union Steward JohnnieBrown had been asked to stay over and meet with them.Brooks then gave Reese a note from her doctor and saidthat she would like to wait until the steward arrived.Upon the steward's arrival, Reese pointed out that thedoctor's note gave no prognosis, and then proceeded totell Brooks that the decision had already been made todischarge her. Reese explained that Brooks had theworst attendance record within the unit, read from herpersonnel record the times she had been absent or tardy,and reviewed her prior warning, suspension, and finalwarning. Reese did not ask her any questions and toldher, "Andrea, regardless [ofl your doctor's excuse, wehave made [the decision] to terminate you." Reese re-fused to discuss any explanation for the poor attendance,and when Steward Brown repeatedly attempted to inter-vene, Reese told her that she could not until afterBrooks left. Finally Brooks told Reese, "If you don'tallow her to represent me and you won't consider mydoctor's paper, then I guess I will just leave. You havealready made your decision." Brooks then left the meet-ing.3. Contentions of the partiesConcerning the Gottschalk case, the General Counselcontends that by insisting that the union steward remainsilent during the course of the interview, in which Secu-rity Supervisor Hubbard warned Gottschalk that a policedetective was on his way to pick him up if he did notconfess, the Company denied Gottschalk "union repre-sentation, counseling and assistance" in violation of Sec-tion 8(a)(1) of the Act. The Union contends, "It is clearthat Hubbard (a former FBI agent) was conducting aninvestigatory interview" in a "highly coercive atmos-phere" and "of the type that mandates union participa-tion." The Company contends, on the other hand, thatGottschalk had the right to have only the union stew-ard's presence, and not his participation, during the in-vestigatory interview, and that by requiring the stewardto wait until after Gottschalk confessed "to ask questionsand seek clarification and gather whatever information"the steward wanted, the Company was "simply askingthat the interview be conducted in an orderly fashion."Concerning the Brooks' case, the General Counselcontends that the Company proceeded to "interview"Brooks after notifying her of her discharge, and that byinsisting on the union steward remaining silent until theconclusion of the "interview," the Company "violatedthose Section 7 rights that Weingarten seeks to protect,"and further denied Brooks the choice of an interviewwithout her union representative, or no interview at all.The Union contends that by prohibiting the union ste-ward to participate in the discussion of Brooks' attend-ance record as contained in her personnel history file,the Company improperly and unlawfully refused toallow the union representative to participate in the :'in-terview." The Company, to the contrary, contends thatit was not seeking any information or explanation fromBrooks about her attendance record; that there was no"interview"; that the Company "simply wanted to tellher that she was fired and tell her why": and that thedispute over the steward's participation occurred whenBrooks and the steward "attempted to turn the meetinginto an interview" and the Company "refused to let itfollow that course," whereupon Brooks left and themeeting ended.4. Statutory right of "assistance"In its opinion in NL.R.B v. J. Weingarten, In., 420U.S. 251 (1975), the Supreme Court repeatedly referredto the statutory right of an employee to have the ass-isl-ance, and not merely the presence, of a union representa-tive in a compulsory, investigatory interview which theemployee reasonably fears may result in his discharge.After pointing out that the Board "shaped the con-tours and limits of the statutory right" in its decisions inQuality Manufacturing Company, 195 NLRB 197 (1972),and Mobil Oil Corporation, 196 NLRB 1052 (1972), theSupreme Court approvingly quoted (420 U.S. at 256-257) the Board's language in the Mobil Oil decision that:it is a serious violation of the employee's individualright to engage in concerted activity by seeking theassistance of his statutory representative if the em- SO()THWESTERN BELLI TEL.EPHONE COMPANY610ployer denies the employee's request and compelsthe employee to appear unassisted at an interviewwhich may put his job security in jeopardy. Such adilution of the employee's right to act collectivelyto protect his job interests is. in our view, unwar-ranted interference with his right to insist on con-certed protection, rather than individual self-protec-tion, against possible adverse employer action. [Em-phasis supplied.]Then, after reviewing the Board's other "contours andlimits of the statutory right" and ruling that "TheBoard's holding is a permissible construction of 'concert-ed activities for ...mutual aid or protection' andshould have been sustained" by the lower court, the Su-preme Court specifically held (420 U.S. at 260):The action of an employee in seeking to have theassistance of his union representative at a confronta-tion with his employer clearly falls within the literalwording of s 7 that "[e]mployees shall have theright ..to engage in ..concerted activities forthe purpose of. .. mutual aid or protection;" [Em-phasis supplied.]Elsewhere in the opinion, the Court further referred tounion assistance, and to what this assistance may entail.It quoted (Id. at 262, fn. 7) from the arbitrator's opinionin Independent Lock Co., 30 LA 744, 746:Participation by the union representative mightreasonably be designed to clarify the issues at thisfirst stage of the existence of a question, to bringout the facts and the policies concerned at thisstage, to give assistance to employees who may lackthe ability to express themselves in their cases, andwho, when their livelihood is at stake, might in factneed the more experienced kind of counsel whichtheir union steward might represent. [Emphasis sup-plied.]The Court then added that "A single employee con-fronted by an employer investigating whether certainconduct deserves discipline may be too fearful or inar-ticulate to relate accurately the incident being investigat-ed, or too ignorant to raise extenuating factors" (emphasissupplied), and pointed out that "A knowledgeable unionrepresentative could assist the employer by eliciting fa-vorable facts, and save the employer production time bygetting to the bottom of the incident occasioning the in-terview. Certainly his presence need not transform theinterview into an adversary contest." Thereafter theCourt again referred (420 U.S. at 266) to union assistancewhen holding that the Court of Appeals "impermissiblyencroached upon the Board's function in determining foritself that an employee has no 'need' for union assistanceat an investigatory interview." (Emphasis supplied.) Thisholding followed the discussion (Id. at 265, fn. 10) inwhich the Court cited sophisticated investigative tech-niques, including interviews conducted by security spe-cialists, and pointed out that "These techniques increasenot only the employees' feeling of apprehension, but alsotheir need for experienced assistance" (emphasis sup-plied), as when "the employee does not confront a super-visor wuho is known or familiar to him, but a strangertrained in interrogation techniques."In its brief, the Company ignores all of these refer-ences in the Supreme Court's Weingarten opinion to thenecessity of union assistance and participation at the in-vestigatory interview, and contends that the employer"can lawfully insist that he does not ant to hear fromthe union representative during an investigatory inter-view." The Company relies primarily upon one sentencein the Court's opinion (420 U.S. at 260), where theCourt-after holding that "The employer has no duty tobargain with the union representative at an investigator,interview"--cited language in the Board's brief that"The employer, however, is free to insist that he is onlyinterested, at that time, in hearing the employee's ownaccount of the matter under investigation." Fhe contextof the sentence. though. reveals that hereas the em-ployer may insist on being only interested in hearing tileemployee's on account of the matter. the employermay not deprive the employee of the right of union as-sistance during the interview. In fact, the preceding sen-tence in the Board's brief, as quoted by the Court, spe-cifically stated that "The representative is present toassist the employee. and may attempt to clarify the factsor suggest other employees who may have knowledge ofthem." (Emphasis supplied.) The Company also relies oncertain language in footnote 5 of Justice Powell's dissent-ing opinion.( Id. at 273-274.) The footnote states thatthe employee's [Section] 7 right announced todaymay prove to be of limited value to the employeeor to the stabilization of labor relations generallyThe Court appears to adopt the Board's view thatinvestigatory interviews are not bargaining sessionsand that the employer legitimately can insist onhearing only the employee's version of the facts.Absent employer invitation, it would appear thatthe employee's [Section] 7 right does not encompassthe right to insist on the participation of the personhe brings with him to the investigatory meeting.The new right thus appears restricted to the privi-lege to insist on the mute and inactive presence of afellow employee or a union representative; a wit-ness to the interview, perhaps.(Neither the Court nor the Board has adopted thisrestricted interpretation of the statutory right.)Relying on the majority opinion of the Supreme Courtin Weingarten, I find that when an employer grants anemployee's request for union representation at a compul-sory, investigatory interview which the employee reason-ably believes might result in disciplinary action, it is a se-rious violation of the employee's statutory right toengage in concerted activity if the employer depriveshim of the assistance and counsel of the union repre-sentative by requiring the representative to remain silentduring the interview. Although the employer has noduty to bargain with the union representative at the in-terview and may insist upon being only interested at thattime in hearing the employee's own account of thematter under investigation, the employer may not de- 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDprive the employee of his statutory right to have theunion representative give him advice and counsel duringthe interview, and to otherwise assist him by clarifyingthe facts, raising extenuating factors, etc. Of course, onthe other hand, the employer may decide to refuse toallow such union representation and to carry on the in-quiry without interviewing the employee. As the Su-preme Court held in its Weingarten opinion (420 U.S. at258), the "exercise of the [employee's] right may not in-terfere with legitimate employer prerogatives. The em-ployer has no obligation to justify his refusal to allowunion representation, and despite refusal, the employer isfree to carry on his inquiry without interviewing the em-ployee, and thus leave to the employee the choice be-tween having an interview unaccompanied by his repre-sentative, or having no interview and forgoing any bene-fit that might be derived from one."5. Concluding findingsIt is clear that in the Gottschalk case, the Companydenied the employee his statutory right to have the as-sistance and counsel of the union representative duringthe investigatory interview. The Company required em-ployee Gottschalk to attend the interview which he rea-sonably believed might result in disciplinary action.Before beginning the interview in the presence of Gotts-chalk's first line and second line supervisors, Supervisor-Security Hubbard instructed Gottschalk's union repre-sentative to be silent during the interview. Hubbard thenproceeded to question Gottschalk about the stolen climb-ing hooks and safety belt on display. Without revealingthe Company's earlier decision not to file criminalcharges, Hubbard informed Gottschalk that a police offi-cer was on his way to the meeting and that unless Gotts-chalk confessed stealing the property, he would be takento the police station. He could not seek the union stew-ard's counsel because of Hubbard's instructions that thesteward remain silent. (The steward had previously ad-vised Gottschalk not to say anything, but this advice wasgiven before the threat of arrest.) In this "highly coer-cive atmosphere," Gottschalk became quite upset, beganto cry, and finally confessed, "I may be going against myunion representative's advice; but, yes, I did do thosethings." He then confessed to stealing other property aswell, and signed a written confession, before the stewardwas given the opportunity to say anything. Gottschalkwas then suspended pending discharge. Under these cir-cumstances, the Company was utilizing the interview asa means of coercing a confession from Gottschalk, whilerequiring the union representative to remain silent.Gottschalk was forced to make the decision on his own,without any assistance or counsel of the steward duringthe interview. I therefore find that the Company, by re-quiring the union steward to remain silent, unlawfullydeprived Gottschalk of the union representative's counseland assistance during the investigatory interview, there-by interfering with the Section 7 right of employees toact in concert for mutual aid and protection, in violationof Section 8(a)(1) of the Act.In the Brooks case, however, I agree with the Compa-ny that the employee was not entitled to union represen-tation. Employee Brooks requested the meeting after theCompany had already decided to discharge her for poorattendance. At the meeting, Manager of Operator Serv-ices Reese refused to discuss any explanation for Brooks'poor attendance; informed Brooks that the discharge de-cision had already been made; explained that Brooks hadthe worst attendance record; and reviewed her recordand the prior disciplinary actions taken against her.Reese did not ask Brooks any questions and refused todiscuss the matter with the union steward who was pres-ent. Brooks was then permitted to leave the meetingwhen she told Reese, "If you don't allow [the steward]to represent me and you won't consider my doctor'spaper, then I guess I will just leave. You have alreadymade your decision." Under these circumstances, Brookswas not required to submit to an "interview," and shewas permitted to leave the meeting upon being deniedunion representation. Before she left the meeting as inTexaco, Inc., 242 NLRB 291 (1979), the employer merelyinformed her "of the action taken and of the reasontherefore." Also, as in the disciplinary sessions involvedin K-Mart Corporation, 242 NLRB 855, fn. 5 (1979), theemployer did not go beyond informing the employee ofthe discipline "that had been decided upon prior to thesession, and thus did not engage in any other type of in-terchange which could be characterized as an inter-view." Amoco Oil Company, 238 NLRB 551 (1978). Ac-cordingly I find that the Company did not violate theAct by denying Brooks union representation.B. Alleged Refuisals To Furnish Relevant Information1. Prior proceedingOn November 9, 1977, the Company and the Unionjoined in executing a formal settlement agreement inSouthwestern Bell Telephone Company, Cases 23-CA-6314and 23-CA-6475 (Resp. Exh. 3), in which they (as Re-spondent and Charging Party) agreed to the Board enter-ing an Order (Resp. Exh. 8A), requiring the Respondentto:(a) Make available to the Charging Party to readand inspect during normal business hours on companypremises the following items relating to the testingof bargaining unit personnel: All test, tapes of test-ing assessments or evaluations, answer sheets andscores. Further make available, as indicated above,any material contained in the personnel history files ofbargaining unit personnel. It is understood that theCharging Party may not remove said items fromcompany premises or make copies thereof but thatall such items shall be made available to the ChargingParty for use at any step of the grievance proceedingsincluding a hearing before an arbitrator. Any suchitems introduced in a hearing before an arbitratorshall be made available only subject to an appropri-ate protective order guaranteeing its confidentialnature.Make available a duplicate copy of the contents of apersonnel history file of bargaining unit personnel tothe employee-grievant in question upon presentation ofa written request by said employee-grievant. [Emphasissupplied.] SOUTHWESTERN ELL TEILEPHONE COMPANY2 1The Order, dated February 1. was enforced by the Courtof Appeals for the Fifth Circuit on May 16 (Resp. Exh.8B).Thus, in settlement of the earlier cases, the Companyand Union agreed that the Company would be requiredto furnish to the Union, to read and inspect on the prem-ises, "any material contained in the personnel historyfiles of bargaining unit personnel," upon the understand-ing that the Union would not make copies; and, further,that the Company would be required to furnish a em-ployee-grievant a duplicate copy of the contents of thefile upon his written request.2. Mickey Martin, Case 23-CA-7157On May 22, about 10:30 p.m., Staff Supervisor PatrickBurke called mail serviceman Mickey Martin and hisunion steward, Terry LaBorde, to a disciplinary, meeting.In the meeting, Burke informed Martin, who had beenemployed about 2 months, that he was suspended forlying on his employment application, and that he wouldbe discharged at noon the next day if he did not resign inthe meantime. Reading from Martin's application and hisdriving record received from the Department of PublicSafety, Burke pointed out that Martin had indicatedthree or four moving violations on his employment appli-cation, whereas the DPS form showed that he had eightspeeding convictions and two negligent collisions on hisrecord. Burke asked, "Mickey, can you explain this?"Martin answered, "I thought I put them all down. Iguess I might have forgotten one or two." Burke had thetwo one-page documents, the employment applicationand the DPS report, on the desk in front of him and readoff the nature of the violations. From where he was sit-ting, LaBorde could see the DPS report, which listed thedates and the violations, but he did not examine thereport closely. LaBorde did not ask to "read and in-spect" the two documents from Martin's personnel histo-ry file-as he on behalf of the Union was entitled to doupon request under the above-mentioned settlementagreement-but instead asked for copies of the employ-ment application and the DPS form. Although Burke'sresponse is in dispute, I find that he replied that he saw"no problem" furnishing LaBorde with the copies, butthat he would have to call his supervisor in the morningbecause he thought that under the settlement stipulation,there was a union form which had to be completed. (Idiscredit Burke's claim that he went further and told La-Borde that the form had to be signed by the employee. Ialso discredit LaBorde's claim that he told Burke he"had a form which would compel him to give me copiesof the document," that he asked if Burke would give himthe copies without the form, and Burke answered, "Yes,no problem.") Martin turned in his key and identificationcard, and left the premises.About 7:30 the next morning, as Union Steward La-Borde was leaving the night shift, he asked SupervisorBurke, "Where are my copies?" Burke answered that hewas waiting for a telephone call. LaBorde then wroteout a form for requesting the production of documentsfor use in the processing of a pending grievance. Afterchecking with his superior, Burke told LaBorde that hecould not give LaBorde copies of the documents withoutwritten authorization from employee Martin. (As indicat-ed above, the Company is required under the settlementagreement to furnish the employee with a copy of thecontents of his personal history file upon "written re-quest." LaBorde admittedly had not read the settlementagreement.) LaBorde still did not ask specifically to"read and inspect" the two documents. Martin resignedlater that morning.At the hearing, Union Steward LaBorde testified thathe needed the information to determine if there was"Anything that would lessen the severity of [employee]Martin's punishment," and Supervisor Burke acknowl-edged that "these documents would be pertinent towhatever advice Mr. LaBorde might give as to whetheror not [Martin] should resign or be fired." However, al-though finding the information to be relevant and neces-sary for the performance of the Union's statutory func-tion in representing the suspended employee, I find thatthe General Counsel has failed to prove the necessity ofcopies of the two documents. LaBorde could have ob-tained the information he needed while Martin was pres-ent in the disciplinary meeting merely by requesting to"read and inspect" these documents from Martin's per-sonnel history file, as provided in the earlier settlementagreement. (Burke testified that "to the best of myknowledge, I let [LaBorde] and Mr. Martin review" thetwo documents, but admitted that he was "not 100 per-cent sure.") The General Counsel has shown no need forcopies that night, nor the next morning-after Martinhad left the plant and at a time when LaBorde had noway to contact Martin to give him advice before thenoon deadline for resigning. I therefore find that underall of the circumstances, the Company did not unlawful-ly refuse to bargain collectively with the Union in viola-tion of Section 8(a)(5) and (1) of the Act, by refusing tofurnish it copies of documents from employee Martin'spersonnel history file without his written request.3. The Teletype, Case 23-CA-7157Over the period of several months the Company, as-serting shifting positions, adamantly refused to furnishthe Union with requested relevant documents whichwere necessary for the Union to evaluate a grievanceconcerning the Company's elimination of Monday as an"SN" (nonscheduled) day for Teletype Crew 7299.For about 8 years, employees on this crew were per-mitted to take Monday off (as an SN day) when theywere scheduled to work the following Saturday. OnMarch 1, PBX Repair Foreman James Pousson an-nounced to the crew members that they could no longertake Mondays off because the work was heaviest onMonday and Tuesday. Job Steward Douglas Waltersprotested that this would mean that the senior crew-members would no longer work on Saturdays, and "itwould be down to one person working every Saturday."Pous.on responded that if he had his way, he would con-tinue to give them Monday off, but that his superior haddecided to the contrary.The Union filed a greivance, alleging that the Compa-ny's action in changing the scheduling of SN days inSpecial Services Crew 7299 was unfair, violated the col- 622I)tICISI()NS OF NATIONAL LABOR RELATIONS BOARDlective-bargaining agreement, and was arbitrary and donein bad faith.On March 16 (the day it filed the grievance), theUnion began making written requests for company re-cords, on a form stating that "This information is abso-lutely essential to an intelligent handling of the case." Allof the written requests, except the one dated May 16,specifically asked for the 1977 "time reports" for Crew7299 (referring to the daily reports for each of the fivecrewmembers during 1977), and also the "dispatch trou-ble logs" for all teletype crews in 1977. Although theCompany did not have documents specifically entitled"dispatch trouble logs," it understood at the time thatthe Union was referring to the "Daily Serial List" (C.P.Exh. 1), a one-page list each day of all dispatches; and,as discussed below, the Company used this terminologyin the Union's request to refer to the "Load Forecast"(C.P. Exh. 2), a one-page monthly document showingexpected and actual trouble reports for each day of themonth, and also Form S-902 (C.P. Exh. 3), a one-pageuntitled monthly summary for all teletype crews, show-ing both trouble reports and other work performed oneach day of the month. The Union's May 16 requestasked for production of "All documents on decision toSN employees on any day other than Mondays. ForTTY [teletype] crews in Spec. Serv. Dist.," and theCompany admittedly relied on the monthly load forecastand the monthly summary (Form S-902) in justifying itschange of SN days.In the grievance meetings, the Union contended thatthere was no necessity for the unilateral change of SNdays; that the amount of the Monday work (which tradi-tionally had been larger than on other days of the week)was insignificantly greater when compared to the otherdays; and that the Monday work included routine pre-ventive maintenance which could have been deferreduntil later in the week.The requested documents were clearly relevant for de-termining whether or not these union contentions werecorrect. The information, for a period of a whole year,would reveal not only the total amount and distributionof the work each day but also whether there had beenany significant change in the flow of work during theyear for the respective days of the week. The time re-ports for Crew 7299 would give detailed information forthe crewmembers directly involved in the grievance;whereas the so-called "dispatch trouble logs" for all fourteletype crews would reveal similar information concern-ing the amount of work which was assigned, as required,to the available crews throughout the city. In addition,the time reports and daily serial lists would reveal thedistribution of the routine maintenance work on the re-spective days of the week throughout the year.b. Shifting positionsThe Company's first response to the Union's requestfor company records was given over the signature ofForeman Pousson on March 16, the date of the first re-quest. The written note to the steward stated that Pous-son was willing to schedule a grievance meeting if re-quested, but added:As of this time I have no information from the com-pany stating that I should provide the union withcompany records before or during such a meeting.Therefore I will not provide the information in wholeor in part that you are requesting. [Emphasis sup-plied.]On March 31, again over Pousson's signature, theCompany gave a similar response to the Union's secondrequest. The note to the union steward, written after thefirst grievance meeting, stated that the March 16"answer" would remain in effect until the Union was no-tified of a change.At the second-level grievance meeting in April, theUnion orally renewed its request for information. TheCompany refused to furnish any of the documents andstated that the Union's request went beyond the NationalLabor Relations Board settlement agreement, which con-cerned the production of material in the personnel histo-ry files.At the third-level grievance meeting on May 16, Dis-trict Manager Garner wrote on the Union's third writtenrequest (G.C. Exh. 8) the notation:Advised [District Steward] Flores do not haveany obligation to furnish company documents. Willagree to furnish anything in personnel files of anyemployee.Thus, at this and the preceding grievance meeting, theCompany was taking the position that it was not obligat-ed to furnish the Union any documents unless they werecontained in the personnel history files.Before this May 16 meeting, the Company had com-piled some of the information from three of the monthlyload forecasts to obtain a 3-month average of the numberof teletype "customer reports" (not the actual number ofdispatched assignments) for each day of the week. Thissummary, which District Manager Garner orally report-ed to the Union at the meeting, showed that there weremore trouble reports on Mondays and Tuesdays, whichwas something the Union already knew.Personnel Staff Manager Jack Chance produced noneof the requested documents at the June 13 fourth-levelgrievance meeting. A month later, on July 13, he re-sponded to the request for more information by makingan oral report to the Union over the telephone and deny-ing the grievance. The report, confirmed in writing onJuly 19, extended District Manager Garner's summaryfrom a 3-month to a 12-month daily average of "custom-er reports," and added some separate averages of routinemaintenance (i.e., dispatches omitted from the daily aver-age of "customer reports").In the next grievance meeting, on August 8, the Unionagain made a written request for the company records.District Staff Manager Allen Short submitted a writtenresponse on August 15 claiming, without explanation,that "It is our belief that the Union's request is toovague, overly broad and unduly burdensome." Theletter, written after the filing of the charge herein added,"In denying this request, we do not intend to imply thatwe will not furnish any documents to you. We will, of S(O)U'I'IWES'l'ERN EL. 'TELEPHONE COMPANYt. 23course, give you whatever information the Union needsto effectuate a reasonable resolution of the above-men-tioned grievance. Therefore. attached is a summary ofthe information requested. If the Union is desirous of ameeting to discuss this matter further we will be pleasedto make the necessary arrangements." The Union re-sponded by renewing the request for company recordsand stating that it "feels no purpose would be served tomeet again on the grievance, as you offered, without theinformation requested." Short acknowledged at the hear-ing that the Union had not requested a mere summary,and admitted that the requested documents (the dailytime reports and serial lists and the monthly load fore-casts and Form S-902's) were available but were not fur-nished to the Union. He claimed, "'n my opinion, the in-formation we had furnished [the summary] was suffi-cient." He mentioned no difficulty in furnishing copies ofthe requested documents or giving the Union an oppor-tunity to review the individual time reports of Crew7299.The summary "as of' August 15 (not the requested in-formation for 1977, preceding the grievance) as anupdate of Staff Manager Chance's July 19 summary, plusthe "Source of Information" at the bottom. Under "A,"the summary showed the 12-month daily average of "dis-patched and cleared trouble reports" for all four teletyperepair crews, Monday through Friday. The five figuresfurnished were 48, 46, 44, 40, arid 35, respectively. Theydid not include all of the dispatched assignments on the"Daily Serial List forms." The source given was "Dis-patch Log of TTY Trouble Reports"--referring to, butnot naming, the Company's 12 preceding monthly "LoadForecast" reports, which contained information from the"Daily Serial List" (the one-page list prepared each dayof all dispatches). The Company did not attach the dailyserial lists and monthly load forecast reports, either forthe preceding 12 months or for 1977. The daily seriallists were needed by the Union to determine whether thedifference in the number of dispatches on the variousdays of the week had changed sufficiently during theyear to require the elimination of Monday SN days. (Thefive average figures were of little, if any, value in evalu-ating the grievance.) The monthly load forecast reports,on which the Company relied to justify the change ofSN days, were needed to determine whether the Compa-ny made the decision without consideration of all of thework performed.Under "B" in the August 15 summary, the Companyshowed averages which had been omitted from the "A"averages of "trouble reports." This part of the summaryindicated the required daily average, for each of the first8 months of 1978, of teletype "Routines" for the fourteletype repair crews "to meet objection." The averagesranged from I I to 14. Then next, under "C," the sum-mary showed the 12-month average of teletype routinescompleted on Monday by the four teletype crews to beeight. According to this information, fewer "routines"were being performed on Monday than on other days ofthe week. Thus. by furnishing the Union with the "A"average of "trouble reports" for each day of the week.the Company could show a larger amount of work onMonday-48--in proportion to the amount of workduring the remaining days of the week--46, 44. 40, and35-whereas its furnishing of the daily serial lists to theUnion would have revealed smaller differences in thetotal amount of work performed. The source of informa-tion for "C," the average of eight Monday routines, wasindicated to be the same as the source of information for"A," the average number of trouble reports for each ofthe five weekdays, that is, "Dispatch Log of TTY Trou-ble Reports," which was terminology similar to theUnion's request of "dispatch trouble logs." However, atthe hearing, the Company admitted that the source wasdifferent: not the monthly load forecast reports. as for"A," but the untitled monthly summary (Form S-902),which also contained information from the "Daily SerialList." If these regularly kept documents had been at-tached to the August 15 summary, they would have re-vealed the distribution of the routine maintenance on therespective days of the week throughout the year-there-by indicating whether it would have been feasible todefer all or most of the remaining eight Monday routinesto other days of the week. By itself, the single average ofeight routines was of limited value in evaluating thegrievance.Thus, instead of granting the Union's repeated requestsfor "dispatch trouble logs" for all teletype crews for1977, the Company provided certain averages whichwere of little or no value to the Union, and cited as thesource of the averages. "Dispatch Log of TTY TroubleReports," referring to but not identifying the monthlyload forecast reports and monthly summaries (based onthe "Daily Serial List"). The Company thereby not onlyrefused to furnish the information needed by the Union.but concealed from the Union the names of relevant doc-uments which the Company kept in the regular course ofbusiness.At the hearing the Company continued to shift its po-sition, in an endeavor to justify its refusals over a periodexceeding 9 months, to furnish the Union with the re-quested documents. District Manager Garner testifiedthat "In my opinion," the information requested by theUnion "is not relevant to the case and it is confidentialinformation." To the contrary, on the second day of thehearing the Company's counsel conceded that the dailyserial lists, load forecasts, and monthly summaries for allteletype crews were "relevant to the grievance," and theCompany apparently has dropped the unsupported claimthat the information is confidential. In its brief, the Com-pany admits that the requested Crew 7299 time reportswere "relevant to a legitimate bargaining objective"C. Contentions and Concluding FindingsThe General Counsel contends that the Company vio-lated Section 8(a)(5) of the Act by refusing to providethe Union with the requested documents which are rele-vant and necessary to enable the Union to perform itsduty as the bargaining representative of the employees.The Union contends that this is an example of the Com-pany's "blatant refusal to provide documents necessaryto the intelligent processing of the grievance." On theother hand, the Company contends that it timely gavethe Union, first orally and then in writing, all the infor- 624I)ECISI()ONS OF NATIONAL. LABOR RELATIONS BOARD)mation it needed to effectuate an intelligent.resolution ofthe grievance. The Company also contends that "thereare no documents in the possession of the Company"which are called "dispatch trouble log" (as requested bythe Union), and that the Union's request therefore didnot properly identify the "Daily Serial List." the "LoadForecast," and the untitled monthly summary (Form S-902). In making such a contention, the Company notonly ignores the fact that it used the load forecast re-ports and monthly summaries (based on the daily seriallists) to prepare the August 15 summary furnished to theUnion, but concealed from the Union the Company'snames of these documents by using terminology, "Dis-patch Log of TTY Trouble Reports."The evidence shows that the Company initially re-fused, on two occasions, to provide the Union with anyof the requested information concerning the grievance.Next the Company refused, on two occasions, to furnishany company documents unless they were in employees'personnel history files (referring to the inapplicable set-tlement agreement discussed above). After a 2-monthdelay, the Company gave the Union an oral summary, offive figures, represented as being a 3-month average ofthe number of "customer reports" for each weekday.Two months later, orally and then in writing, the Com-pany provided a revised five-figure summary, represent-ed as being a 12-month average, plus some routine main-tenance averages. One month later, the Company wrotethe Union, promising to "give you whatever informationthe Union needs to effectuate a reasonable resolution ofthe above-mentioned grievance," but then attaching onlyan updated summary-again failing to furnish the rele-vant company records which the Union needed to sup-port its grievance. During this extended period of time,and at the hearing, the Company asserted shifting posi-tions regarding its obligations to furnish the documents."There can be no question of the general obligation ofan employer to provide information that is needed by thebargaining representative for the proper performance ofits duties." N.L.R.B. v. Acme Industrial Co., 385 U.S.432, 435 (1967). Having found that the requested 1977daily time reports of Crew 7299 and the 1977 "DailySerial List," monthly "Load Forecast," and untitledmonthly summary (Form S-902) for all four teletypecrews were relevant and necessary for the Union's evalu-ation of the Crew 7299 grievance, I find that good-faithbargaining required the Company to furnish these docu-ments to the Union. Accordingly, I find that from March16 until the hearing, the Company violated Section8(a)(5) and (1) by refusing to furnish the Union the re-quested company records.CONCIUSIONS O LAW1. By instructing employee Gottschalk's union stewardto remain silent during an investigatory interview whichGottschalk was required to attend, the Company unlaw-fully deprived Gottschalk of the union representative'scounsel and assistance during the interview, thereby in-terfering with the Section 7 right of employees to act inconcert for mutual aid and protection, and engaging inan unfair labor practice affecting commerce within themeaning of Section 8(a)(1) and Section 2(6) and (7) ofthe Act.2. The Company did not unlawfully deprive employeeBrooks of union representation.3. The Company did not, under all of the circum-stances, violate the Act by refusing to furnish the Unioncopies of documents from employee Martin's personnelhistory file without his written request.4. By refusing to furnish the Union with certain re-quested documents which were relevant and necessaryfor the Union's evaluation of the pending Teletype griev-ance, the Company violated Section 8(a)(5) and (1) ofthe Act.REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order Re-spondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act as set forth in the recommended Order below.[Recommended Order omitted from publication.]